Joseph Sciales and Julia Sciales v. Commissioner.Sciales v. CommissionerDocket No. 2960-65.United States Tax CourtT.C. Memo 1967-48; 1967 Tax Ct. Memo LEXIS 210; 26 T.C.M. 242; T.C.M. (RIA) 67048; March 17, 1967Joseph Sciales, pro se, 4 Avon Ct., Syosset, N. Y. Paul H. Frankel, for the respondent.  MULRONEY Memorandum Opinion MULRONEY, Judge: Respondent determined a deficiency in petitioners' 1963 income tax in the amount of $274.60. All that remains in issue after the written stipulation of the parties is whether Joseph Sciales' 1963 unreimbursed business expenses exceeded $829.19. Joseph Sciales is a wine salesman who used his car in his business. He and his wife Julia live at Syosset, Long Island, New York. They filed a joint income tax return for 1963 with the district director of internal revenue, Brooklyn, New York. In this return petitioners took a deduction for $2,280 for Joseph's automobile expenses, automobile depreciation, tolls, entertainment, telephone calls, parking meters, and mailing expenses1967 Tax Ct. Memo LEXIS 210">*211  of reports and business cards.the return stated the actual expenses were $3,280 but Joseph's employer reimbursed him for $1,000 of the automobile expenses. Respondent allowed a portion of each item but disallowed a total of $1,450.81 unreimbursed expenses. Petitioners completely failed to carry their burden. Petitioners produced no records or documents substantiating the deductions. Joseph appeared pro se. He was the only witness. In his brief testimony he merely stated the amounts claimed in the return were correct. 1 He filed no brief. Without further discussion, we hold for respondent that petitioners' unreimbursed business expenses for 1963 did not exceed $829.19. Decision will be entered for the respondent.  Footnotes1. It is to be noted that under section 274, I.R.C. 1954↩, detailed substantiation is required for entertainment expenses. Here the claim was for $750 entertainment expense and respondent disallowed $500 of this item. The only evidence on this item is Joseph's statement, where he said as to the entertainment, "I think it amounts to $3 a day."